Exhibit 10.4 EXECUTIVE EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), made and entered into as of July 11, 2016 (the “Effective Date”), by and between WAVE Life Sciences USA, Inc., a Delaware corporation (the “Company”) and a wholly owned subsidiary of WAVE Life Sciences Ltd., a Singapore corporation (the “Parent Company”), and Michael Panzara, M.D. (“Executive”). WHEREAS, Company wishes to employ Executive as its Franchise Lead, Neurology; WHEREAS, Executive represents that Executive possesses the necessary skills to perform the duties of this position and that Executive has no obligation to any other person or entity which would prevent, limit or interfere with Executive’s ability to do so; WHEREAS, Executive and Company desire to enter into a formal Employment Agreement to assure the harmonious performance of the affairs of Company.
